               Case MDL No. 2961 Document 9 Filed 08/18/20 Page 1 of 25



                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION


                                NOTICE OF HEARING SESSION


Pursuant to the order of the United States Judicial Panel on Multidistrict Litigation filed today, notice
is hereby given that a hearing session has been scheduled to consider various matters under
28 U.S.C. § 1407.

DATE OF HEARING SESSION:                     September 24, 2020

LOCATION OF HEARING SESSION: United States Judicial Panel on Multidistrict Litigation
                             Thurgood Marshall Federal Judiciary Building
                             One Columbus Circle, NE
                             Washington, DC 20544-0005

TIME OF HEARING SESSION:                      9:30 a.m.

SCHEDULED MATTERS: Matters scheduled for consideration at this hearing session are listed
on the enclosed Hearing Session Order and Schedule of Matters for Hearing Session.

        •       Section A of this Schedule lists the matters designated for oral argument by
                videoconference or teleconference and includes all actions encompassed by
                Motion(s) for transfer filed pursuant to Rules 6.1 and 6.2 and Orders to Show Cause
                filed pursuant to Rule 8.1(a). Any party waiving oral argument pursuant to Rule
                11.1(d) need not participate in the Hearing Session videoconference or teleconference.

        •       Section B of this Schedule lists the matters that the Panel has determined to
                consider without oral argument, pursuant to Rule 11.1(c). Parties and
                counsel involved in these matters need not participate in the Hearing
                Session.

ORAL ARGUMENT:

           •    THE PANEL WILL HEAR ORAL ARGUMENT BY VIDEOCONFERENCE
                OR TELECONFERENCE. Further details regarding how the Hearing Session will
                be conducted—including sign-in information, allocation of argument times, and
                a mandatory training session for arguing attorneys—shall be provided after the
                filing of the parties’ Notices of Presentation or Waiver of Oral Argument.
                Note that the training session is not mandatory for attorneys who previously have
                attended a training session.

       •         The Panel carefully considers the positions advocated in filings with the Panel
                 when it allocates time to attorneys presenting oral argument. The Panel,
                 therefore, expects attorneys to adhere to those positions including those
                 concerning an appropriate transferee district.
            Case MDL No. 2961 Document 9 Filed 08/18/20 Page 2 of 25



                                               -2-


      •        The Panel expects attorneys presenting oral argument to be prepared to discuss what
               steps they have taken to pursue alternatives to centralization including, but not
               limited to, engaging in informal coordination of discovery and scheduling, and
               seeking Section 1404 transfer of one or more of the subject cases.

For those matters listed on Section A of the Schedule, the “Notice of Presentation or Waiver of Oral
Argument” must be filed in this office no later than August 31, 2020. The procedures governing
Panel oral argument (Panel Rule 11.1) are attached. The Panel strictly adheres to these procedures.


                                              FOR THE PANEL:



                                              John W. Nichols
                                              Clerk of the Panel
             Case MDL No. 2961 Document 9 Filed 08/18/20 Page 3 of 25



                              UNITED STATES JUDICIAL PANEL
                                           on
                                MULTIDISTRICT LITIGATION


                                  HEARING SESSION ORDER


       The Panel issues the following orders in connection with its next hearing session,

      IT IS ORDERED that on September 24, 2020, the Panel will convene a hearing session
in Washington, DC, to consider the matters on the attached Schedule under 28 U.S.C. § 1407.

        IT IS FURTHER ORDERED that the Panel may, on its own initiative, consider transfer
of any or all of the actions in those matters to any district or districts.

        IT IS FURTHER ORDERED that, in light of the ongoing COVID-19 pandemic, the
Panel will hear oral argument on the matters listed on Section A of the attached Schedule by
videoconference or teleconference, unless the parties waive oral argument or unless the Panel
later decides to dispense with oral argument pursuant to Panel Rule 11.1(c).

       IT IS FURTHER ORDERED that the Panel will consider without oral argument the
matters listed on Section B of the attached Schedule pursuant to Panel Rule 11.1(c). The Panel
reserves the prerogative, on any basis including submissions of parties pursuant to Panel Rule
11.1(b), to designate any of those matters for oral argument.

        IT IS FURTHER ORDERED that the Clerk of the Judicial Panel on Multidistrict
Litigation shall direct notice of this hearing session to counsel for all parties involved in the
matters on the attached Schedule.




                                    PANEL ON MULTIDISTRICT LITIGATION



                                   _______________________________
                                         Karen K. Caldwell
                                           Chair

                                  Ellen Segal Huvelle       R. David Proctor
                                  Catherine D. Perry        Nathaniel M. Gorton
                                  Matthew F. Kennelly       David C. Norton
               Case MDL No. 2961 Document 9 Filed 08/18/20 Page 4 of 25



                    SCHEDULE OF MATTERS FOR HEARING SESSION
           September 24, 2020 !! Washington, DC (Videoconference or Teleconference)


                                     SECTION A
                       MATTERS DESIGNATED FOR ORAL ARGUMENT

(This schedule contains only those civil actions listed in the Schedule(s) of Actions submitted with the docketed
motion(s) for transfer or show cause orders. See Panel Rules 6.1, 6.2, and 8.1. In the event these dockets are
centralized, other actions of which the Panel has been informed may be subject to transfer pursuant to Panel Rule
7.1.)


MDL No. 2955 ! IN RE: NATIONAL SKI PASS INSURANCE LITIGATION

        Motion of plaintiffs James Bradley to transfer the following actions to the United States
District Court for the Eastern District of Arkansas:

                    Eastern District of Arkansas

         BRADLEY v. UNITED SPECIALTY INSURANCE COMPANY,
           C.A. No. 4:20!00520

                    Northern District of California

         HUNT v. THE VAIL CORPORATION, C.A. No. 4:20!02463

                    District of Colorado

         HOAK v. UNITED SPECIALTY INSURANCE COMPANY, C.A. No. 1:20!01152

                    Western District of Missouri

         ROSSI v. ARCH INSURANCE COMPANY, C.A. No. 4:20!00411
         JACKSON v. ARCH INSURANCE COMPANY, ET AL., C.A. No. 4:20!00496

                    District of New Jersey

         OSBORN v. ARCH INSURANCE COMPANY, ET AL., C.A. No. 2:20!06345

                    District of Utah

         PARKER v. ARCH INSURANCE, ET AL., C.A. No. 2:20!00377
             Case MDL No. 2961 Document 9 Filed 08/18/20 Page 5 of 25



MDL No. 2956 ! IN RE: DENSO!MANUFACTURED TOYOTA FUEL PUMP
               MARKETING, SALES PRACTICES, AND PRODUCTS LIABILITY
               LITIGATION

          Motion of plaintiffs Lenard Shoemaker; Isaac Tordjman; Yang Zuo; and Isabel Marques,
et al., to transfer the following actions to the United States District Court for the Eastern District
of Michigan:

                 Southern District of Florida

       TORDJMAN v. TOYOTA MOTOR NORTH AMERICA, INC., ET AL.,
         C.A. No. 9:20!80871

                 District of New Jersey

       ZUO v. TOYOTA MOTOR NORTH AMERICA, INC., ET AL., C.A. No. 2:20!06607

                 Eastern District of New York

       CHENG v. TOYOTA MOTOR CORPORATION, ET AL., C.A. No. 1:20!00629
       CHALAL v. TOYOTA MOTOR CORPORATION, ET AL., C.A. No. 1:20!02450
       FENG v. TOYOTA MOTOR NORTH AMERICA, INC., ET AL., C.A. No. 1:20!02493
       GENDRON, ET AL. v. TOYOTA MOTOR CORPORATION, ET AL.,
         C.A. No. 1:20!02947

                 Middle District of Pennsylvania

       SHOEMAKER v. TOYOTA MOTOR NORTH AMERICA, INC., ET AL.,
         C.A. No. 3:20!00869

                 Eastern District of Virginia

       MARQUES, ET AL. v. TOYOTA MOTOR NORTH AMERICA, INC., ET AL.,
        C.A. No. 1:20!00665




                                                  -2-
             Case MDL No. 2961 Document 9 Filed 08/18/20 Page 6 of 25



MDL No. 2959 ! IN RE: PROVEN NETWORKS, LLC, PATENT LITIGATION

        Motion of defendants Arista Networks, Inc.; Amazon.com, Inc.; Amazon Web Services,
Inc.; Cisco Systems, Inc.; Dell Technologies, Inc.; Dell Inc.; EMC Corporation; Hewlett Packard
Enterprise Company; Aruba Networks, Inc.; NetApp, Inc.; and SolarWinds Corp., and plaintiff
SonicWall, Inc., to transfer the following actions to the United States District Court for the
Northern District of California:

                 Northern District of California

       PROVEN NETWORKS, LLC v. EXTREME NETWORKS, INC., C.A. No. 5:20!02067

                 Eastern District of Texas

       PROVEN NETWORKS, LLC v. CISCO SYSTEMS, INC., C.A. No. 2:20!00074

                 Western District of Texas

       PROVEN NETWORKS, LLC v. AMAZON.COM, INC., ET AL., C.A. No. 1:20!00498
       PROVEN NETWORKS, LLC v. DELL TECHNOLOGIES, INC., ET AL.,
         C.A. No. 1:20!00710
       SONICWALL, INC. v. PROVEN NETWORKS, LLC, C.A. No. 1:20!00715
       PROVEN NETWORKS, LLC v. ARISTA NETWORKS, INC., C.A. No. 6:20!00281
       PROVEN NETWORKS, LLC v. SOLARWINDS CORP., C.A. No. 6:20!00338
       PROVEN NETWORKS, LLC v. NETAPP, INC., C.A. No. 6:20!00369
       PROVEN NETWORKS, LLC v. HEWLETT PACKARD ENTERPRISE COMPANY,
         ET AL., C.A. No. 6:20!00632

MDL No. 2960 ! IN RE: THE GAP, INC., COVID!19 LEASE PAYMENT LITIGATION

       Motion of defendants The GAP, Inc.; Old Navy, LLC; Banana Republic, LLC; and
Athleta, LLC, to transfer the following actions to the United States District Court for the
Northern District of California or, in the alternative, the United States District Court for the
Eastern District of Michigan:

                 District of Connecticut

       FW CT ! CORBINS CORNER SHOPPING CENTER, LLC v. OLD NAVY, LLC,
         C.A. No. 3:20!01068
       EQUITY ONE (NORTHEAST PORTFOLIO), INC. v. GAP, INC.,
         C.A. No. 3:20!01069
       R!K BLACK ROCK I, LLC v. GAP, INC., C.A. No. 3:20!01070
       R!K BLACK ROCK I, LLC v. GAP, INC., C.A. No. 3:20!01072


                                                 -3-
    Case MDL No. 2961 Document 9 Filed 08/18/20 Page 7 of 25



       Middle District of Florida

REGENCY CENTERS LP v. OLD NAVY, LLC, C.A. No. 8:20!01741

       Southern District of Florida

PALM SPRINGS MILE ASSOCIATES, LTD. v. OLD NAVY, LLC,
  C.A. No. 1:20!21929
EQUITY ONE (FLORIDA PORTFOLIO) LLC v. OLD NAVY, LLC,
  C.A. No. 1:20!23126
526!528 DUVAL RETAIL LLC v. THE GAP, INC., C.A. No. 4:20!10065

       Northern District of Georgia

EQUITY ONE (SOUTHEAST PORTFOLIO) LLC v. OLD NAVY, LLC,
  C.A. No. 1:20!03080

       Northern District of Illinois

STATE/RANDOLPH, LLC v. OLD NAVY, LLC, C.A. No. 1:20!04382
MELLODY FARM, LLC v. ATHLETA LLC, C.A. No. 1:20!04522

       Eastern District of Michigan

EQUITY ALLIANCE OF CANTON DEVELOPER PARCEL, LLC v. OLD NAVY,
  LLC, C.A. No. 2:20!11683
GRAND/SAKWA NEW HOLLAND SHOPPING CENTER, LLC v. OLD NAVY, LLC,
  C.A. No. 2:20!11686
BALDWIN COMMONS LLC v. OLD NAVY, LLC, C.A. No. 4:20!11945

       Western District of Michigan

DFG!FELCH STREET, LLC v. OLD NAVY, LLC, C.A. No. 1:20!00663
JADE PIG VENTURES ! EGR, LLC v. ATHLETA LLC, C.A. No. 1:20!00664

       Eastern District of New York

EQUITY ONE (NORTHEAST PORTFOLIO), INC. v. OLD NAVY, LLC,
  C.A. No. 2:20!03335
EQUITY ONE (NORTHEAST PORTFOLIO), INC. v. THE GAP, INC.,
  C.A. No. 2:20!03338




                                       -4-
    Case MDL No. 2961 Document 9 Filed 08/18/20 Page 8 of 25



       Southern District of New York

48TH AMERICAS LLC v. THE GAP, INC., C.A. No. 1:20!03471
THE GAP, INC. v. PONTE GADEA NEW YORK LLC, C.A. No. 1:20!04541

       Northern District of Ohio

CP COMMERCIAL DELAWARE LLC v. THE GAP, INC., C.A. No. 1:20!01321
CP COMMERCIAL DELAWARE LLC v. ATHLETA LLC, C.A. No. 1:20!01323
CP COMMERCIAL DELAWARE LLC v. BANANA REPUBLIC LLC,
  C.A. No. 1:20!01327
STEELYARD COMMONS, LLC v. OLD NAVY, LLC, C.A. No. 1:20!01350
FIRST INTERSTATE AVON, LTD. v. OLD NAVY, LLC, C.A. No. 1:20!01354
STEELYARD COMMONS, LLC v. OLD NAVY, LLC, C.A. No. 1:20!01372
FIRST INTERSTATE AVON, LTD. v. OLD NAVY, LLC, C.A. No. 1:20!01373
STRIP DELAWARE LLC v. OLD NAVY, LLC, C.A. No. 5:20!01336
WEST MARKET PLAZA LIMITED PARTNERSHIP v. OLD NAVY, LLC,
  C.A. No. 5:20!01337

       Eastern District of Pennsylvania

1912 CHESTNUT PARTNERS, LP v. THE GAP INC., C.A. No. 2:20!02667
1911 CHESTNUT PARTNERS LP v. BANANA REPUBLIC LLC,
  C.A. No. 2:20!02680

       District of Vermont

KLEBAN BATTENKILL, LLC v. THE GAP, INC., C.A. No. 5:20!00086

      Northern District of West Virginia

UTC, LP v. OLD NAVY, LLC, C.A. No. 1:20!00136




                                     -5-
            Case MDL No. 2961 Document 9 Filed 08/18/20 Page 9 of 25



MDL No. 2961 ! IN RE: CERTAIN UNDERWRITERS AT LLOYD’S, LONDON,
               COVID-19 BUSINESS INTERRUPTION PROTECTION
               INSURANCE LITIGATION

         Panel order to show cause why the following actions should not be transferred to a single
district for consolidated or coordinated pretrial proceedings under 28 U.S.C. § 1407:

                 Middle District of Florida

       PRIME TIME SPORTS GRILL, INC. v. DTW 1991 UNDERWRITING LIMITED,
         C.A. No. 8:20-00771

                 Southern District of Florida

       RUNWAY 84, INC. & RUNWAY 84 REALTY, LLC v. CERTAIN UNDERWRITERS
         AT LLOYD’S, LONDON, SUBSCRIBING TO CERTIFICATE NUMBER
         ARP–75203–20, C.A. No. 0:20–61161
       EL NOVILLO RESTAURANT, ET AL. v. CERTAIN UNDERWRITERS AT
         LLOYD’S LONDON, ET AL., C.A. No. 1:20-21525
       ATMA BEAUTY, INC. v. HDI GLOBAL SPECIALTY SE, ET AL.,
         C.A. No. 1:20–21745
       SUN CUISINE, LLC v. CERTAIN UNDERWRITERS AT LLOYD’S LONDON
         SUBSCRIBING TO CONTRACT NUMBER B0429BA1900350 UNDER
         COLLECTIVE CERTIFICATE ENDORSEMENT 350OR100802,
         C.A. No. 1:20–21827
       SA PALM BEACH LLC v. CERTAIN UNDERWRITERS AT LLOYDS LONDON,
         ET AL., C.A. No. 9:20–80677

                 Central District of Illinois

       RJH MANAGEMENT CORP. v. CERTAIN UNDERWRITERS AT LLOYDS,
         LONDON SUBSCRIBING TO POLICY CERTIFICATE NO. TNR 198538,
         C.A. No. 3:20–03143

                 Eastern District of Louisiana

       STATION 6, LLC v. CERTAIN UNDERWRITERS AT LLOYD’S LONDON,
         C.A. No. 2:20–01371

                 District of New Jersey

       PALM AND PINE VENTURES, LLC v. CERTAIN UNDERWRITERS AT LLOYD’S
         LONDON, ET AL., C.A. No. 3:20–08212
       MDH GLOBAL, LLC v. CERTAIN UNDERWRITERS AT LLOYD’S LONDON,
         ET AL., C.A. No. 3:20–08214




                                                 -6-
            Case MDL No. 2961 Document 9 Filed 08/18/20 Page 10 of 25



               Southern District of New York

       GIO PIZZERIA & BAR HOSPITALITY, LLC, ET AL. v. CERTAIN UNDERWRITERS
         AT LLOYD’S, LONDON SUBSCRIBING TO POLICY NUMBERS ARP-74910-20
         AND ARP-75209-20, C.A. No. 1:20-03107
       632 METACOM, INC. v. CERTAIN UNDERWRITERS AT LLOYD’S, LONDON
         SUBSCRIBING TO POLICY NO. XSZ146282, C.A. No. 1:20–03905

                 Eastern District of Pennsylvania

       FIRE ISLAND RETREAT v. CERTAIN UNDERWRITERS AT LLOYDS, LONDON
         SUBSCRIBING TO POLICY NO. B050719MKSFL000081-00,
         C.A. No. 2:20–02312
       INDEPENDENCE RESTAURANT GROUP, LLC v. CERTAIN UNDERWRITERS AT
         LLOYD’S, LONDON, C.A. No. 2:20–02365

MDL No. 2962 ! IN RE: CINCINNATI INSURANCE COMPANY COVID-19 BUSINESS
               INTERRUPTION PROTECTION INSURANCE LITIGATION

         Panel order to show cause why the following actions should not be transferred to a single
district for consolidated or coordinated pretrial proceedings under 28 U.S.C. § 1407:

                 Middle District of Alabama

       EAGLE EYE OUTFITTERS, INC. v. THE CINCINNATI CASUALTY COMPANY,
         C.A. No. 1:20–00335
       PEAR TREE GROUP, LLC v. THE CINCINNATI INSURANCE COMPANY,
         C.A. No. 3:20–00382
       SNEAK & DAWDLE, LLC v. THE CINCINNATI INSURANCE COMPANY,
         C.A. No. 3:20–00383
       AUBURN DEPOT LLC v. THE CINCINNATI INSURANCE COMPANY,
         C.A. No. 3:20–00384

                 Northern District of Alabama

       HOMESTATE SEAFOOD LLC v. THE CINCINNATI INSURANCE COMPANY,
         C.A. No. 2:20–00649
       SOUTHERN DENTAL BIRMINGHAM LLC v. THE CINCINNATI INSURANCE
         COMPANY, C.A. No. 2:20–00681

                 Northern District of Illinois

       SANDY POINT DENTAL PC v. THE CINCINNATI INSURANCE COMPANY,
          ET AL., C.A. No. 1:20–02160
       3 SQUARES, LLC, ET AL. v. THE CINCINNATI INSURANCE COMPANY,
          C.A. No. 1:20–02690


                                                 -7-
   Case MDL No. 2961 Document 9 Filed 08/18/20 Page 11 of 25



DEREK SCOTT WILLIAMS PLLC, ET AL. v. THE CINCINNATI INSURANCE
  COMPANY, C.A. No. 1:20–02806

      District of Kansas

PROMOTIONAL HEADWEAR INT’L v. THE CINCINNATI INSURANCE
  COMPANY, INC., C.A. No. 2:20–02211

      Western District of Missouri

STUDIO 417, INC. v. THE CINCINNATI INSURANCE COMPANY,
  C.A. No. 6:20–03127

      Southern District of Ohio

TROY STACY ENTERPRISES INC. v. THE CINCINNATI INSURANCE COMPANY,
  C.A. No. 1:20–00312
TASTE OF BELGIUM LLC v. THE CINCINNATI INSURANCE COMPANY, ET AL.,
  C.A. No. 1:20–00357
SWEARINGEN SMILES LLC, ET AL. v. THE CINCINNATI INSURANCE
  COMPANY, ET AL., C.A. No. 1:20–00517

      Eastern District of Pennsylvania

MILKBOY CENTER CITY LLC v. THE CINCINNATI INSURANCE COMPANY,
  ET AL., C.A. No. 2:20–02036
STONE SOUP, INC. v. THE CINCINNATI INSURANCE COMPANY,
  C.A. No. 2:20–02614

      Western District of Pennsylvania

HIRSCHFIELD-LOUIK v. THE CINCINNATI INSURANCE COMPANY, ET AL.,
  C.A. No. 2:20–00816

      Southern District of West Virginia

UNCORK AND CREATE LLC v. THE CINCINNATI INSURANCE COMPANY,
  ET AL., C.A. No. 2:20–00401




                                     -8-
            Case MDL No. 2961 Document 9 Filed 08/18/20 Page 12 of 25



MDL No. 2963 ! IN RE: HARTFORD COVID-19 BUSINESS INTERRUPTION
               PROTECTION INSURANCE LITIGATION

         Panel order to show cause why the following actions should not be transferred to a single
district for consolidated or coordinated pretrial proceedings under 28 U.S.C. § 1407:

                 Northern District of Alabama

       PURE FITNESS LLC v. THE HARTFORD FINANCIAL SERVICES GROUP INC.,
         ET AL., C.A. No. 2:20–00775

                 District of Arizona

       FORFEX LLC v. HARTFORD UNDERWRITERS INSURANCE COMPANY, ET AL.,
         C.A. No. 2:20–01068
       JDR ENTERPRISES LLC v. SENTINEL INSURANCE COMPANY LIMITED,
         ET AL., C.A. No. 4:20–00270

                 Central District of California

       GERAGOS & GERAGOS ENGINE COMPANY NO. 28, LLC v. HARTFORD FIRE
         INSURANCE COMPANY, ET AL., C.A. No. 2:20–04647
       PATRICK AND GEOFF INVESTMENTS INC. v. THE HARTFORD, ET AL.,
         C.A. No. 2:20–05140
       ROUNDIN3RD SPORTS BAR LLC v. THE HARTFORD, ET AL.,
         C.A. No. 2:20–05159
       R3 HOSPITALITY GROUP, LLC v. THE HARTFORD, ET AL., C.A. No. 5:20–01182

                 Northern District of California

       PROTEGE RESTAURANT PARTNERS LLC v. SENTINEL INSURANCE
         COMPANY, LIMITED, C.A. No. 5:20–03674

                 Southern District of California

       PIGMENT INC. v. THE HARTFORD FINANCIAL SERVICES GROUP, INC.,
         ET AL., C.A. No. 3:20–00794

                 District of Connecticut

       LITTLE STARS CORPORATION v. HARTFORD UNDERWRITERS INS. CO.,
         ET AL., C.A. No. 3:20–00609



                                                  -9-
   Case MDL No. 2961 Document 9 Filed 08/18/20 Page 13 of 25



CONSULTING ADVANTAGE INC. v. HARTFORD FIRE INSURANCE COMPANY,
  ET AL., C.A. No. 3:20–00610
RENCANA LLC, ET AL. v. HARTFORD FINANCIAL SERVICES GROUP, INC.,
  ET AL., C.A. No. 3:20–00611
COSMETIC LASER, INC. v. TWIN CITY FIRE INSURANCE COMPANY,
  C.A. No. 3:20–00638
DR. JEFFREY MILTON, DDS, INC. v. HARTFORD CASUALTY INSURANCE
  COMPANY, C.A. No. 3:20–00640
ONE40 BEAUTY LOUNGE, LLC v. SENTINEL INS. CO., LTD.,
  C.A. No. 3:20–00643
PATS v. HARTFORD FIRE INSURANCE COMPANY, ET AL., C.A. No. 3:20–00697
DOTEXAMDR PLLC v. HARTFORD FIRE INS. CO., ET AL., C.A. No. 3:20–00698
KENNEDY HODGES & ASSOCIATES LTD., LLP, ET AL. v. HARTFORD
  FINANCIAL SERVICES GROUP, INC., ET AL., C.A. No. 3:20–00852
LEAL, INC. v. HARTFORD FINANCIAL SERVICES GROUP, INC., ET AL.,
  C.A. No. 3:20–00917
SA HOSPITALITY GROUP, LLC, ET AL. v. HARTFORD FIRE INSURANCE
  COMPANY, C.A. No. 3:20–01033

       District of District of Columbia

GCDC LLC v. THE HARTFORD FINANCIAL SERVICES GROUP, INC., ET AL.,
  C.A. No. 1:20–01094

       Northern District of Florida

FLORIDA WELLNESS CENTER OF TALLAHASSEE v. HARTFORD CASUALTY
  INSURANCE COMPANY, C.A. No. 4:20–00279

       Southern District of Florida

REINOL A. GONZALEZ, DMD, P.A. v. THE HARTFORD FINANCIAL SERVICES
  GROUP, INC., ET AL., C.A. No. 1:20–22151

       Northern District of Georgia

KARMEL DAVIS AND ASSOCIATES, ATTORNEY–AT–LAW, LLC v.
  THE HARTFORD FINANCIAL SERVICES GROUP, INC., ET AL.,
  C.A. No. 1:20–02181

       Southern District of Illinois

TAUBE v. HARTFORD FINANCIAL SERVICES GROUP, INC., ET AL.,
  C.A. No. 3:20–00565




                                       -10-
   Case MDL No. 2961 Document 9 Filed 08/18/20 Page 14 of 25



      Eastern District of Louisiana

Q CLOTHIER NEW ORLEANS, LLC, ET AL. v. TWIN CITY FIRE INSURANCE
  COMPANY, ET AL., C.A. No. 2:20–01470

      District of Massachusetts

RINNIGADE ART WORKS v. THE HARTFORD FINANCIAL SERVICES GROUP,
  INC., ET AL., C.A. No. 1:20–10867

      Southern District of Mississippi

THE KIRKLAND GROUP, INC. v. SENTINEL INSURANCE GROUP LTD.,
  C.A. No. 3:20–00496

      Eastern District of Missouri

ROBERT LEVY, D.M.D., LLC v. HARTFORD CASUALTY INSURANCE
  COMPANY, C.A. No. 4:20–00643

      District of New Jersey

AMBULATORY CARE CENTER, PA v. SENTINEL INSURANCE COMPANY,
  LIMITED, C.A. No. 1:20–05837
THE EYE CARE CENTER OF NEW JERSEY, PA v. THE HARTFORD FINANCIAL
  SERVICES GROUP INC., ET AL., C.A. No. 2:20–05743
LD GELATO LLC v. HARTFORD UNDERWRITERS INSURANCE CORPORATION,
  C.A. No. 2:20–06215
BACK2HEALTH CHIROPRACTIC CENTER, LLC v. THE HARTFORD FINANCIAL
  SERVICES GROUP, INC., ET AL., C.A. No. 2:20–06717
MARRAS 46 LLC v. TWIN CITY FIRE INSURANCE COMPANY,
  C.A. No. 2:20–08886
ADDIEGO FAMILY DENTAL, LLC v. HARTFORD FINANCIAL SERVICES
  GROUP, INC., ET AL., C.A. No. 3:20–05847
ADDIEGO ORTHODONTICS, LLC v. HARTFORD FINANCIAL SERVICES GROUP,
  INC., ET AL., C.A. No. 3:20–05882
SWEETBERRY HOLDINGS LLC v. THE HARTFORD FINANCIAL SERVICES
  GROUP, INC., ET AL., C.A. No. 3:20–08200
BLUSHARK DIGITAL, LLC v. THE HARTFORD FINANCIAL SERVICES GROUP,
  INC., ET AL., C.A. No. 3:20–08210

      Eastern District of New York

METROPOLITAN DENTAL ARTS P.C. v. THE HARTFORD FINANCIAL
 SERVICES GROUP, INC., ET AL., C.A. No. 1:20–02443




                                      -11-
   Case MDL No. 2961 Document 9 Filed 08/18/20 Page 15 of 25



BRAIN FREEZE BEVERAGE, LLC v. THE HARTFORD FINANCIAL SERVICES
  GROUP, INC., ET AL., C.A. No. 2:20–02157

       Southern District of New York

SHARDE HARVEY DDS PLLC v. THE HARTFORD FINANCIAL SERVICES
  GROUP INC., ET AL., C.A. No. 1:20–03350
FOOD FOR THOUGHT CATERERS, CORP. v. THE HARTFORD FINANCIAL
  SERVICES GROUP, INC., ET AL., C.A. No. 1:20–03418
RED APPLE DENTAL PC v. THE HARTFORD FINANCIAL SERVICES GROUP,
  INC., ET AL., C.A. No. 7:20–03549

     Western District of New York

BUFFALO XEROGRAPHIX INC. v. SENTINEL INSURANCE COMPANY,
  LIMITED, ET AL., C.A. No. 1:20–00520
SALVATORE’S ITALIAN GARDENS, INC., ET AL. v. HARTFORD FIRE
  INSURANCE COMPANY, C.A. No. 1:20–00659

     Northern District of Ohio

SYSTEM OPTICS, INC. v. TWIN CITY FIRE INSURANCE COMPANY, ET AL.,
  C.A. No. 5:20–01072

     Eastern District of Pennsylvania

LANSDALE 329 PROP, LLC, ET AL. v. HARTFORD UNDERWRITERS
  INSURANCE COMPANY, ET AL., C.A. No. 2:20–02034
SIDKOFF, PINCUS & GREEN PC v. SENTINEL INSURANCE COMPANY,
  LIMITED, C.A. No. 2:20–02083
HAIR STUDIO 1208, LLC v. HARTFORD UNDERWRITERS INSURANCE CO.,
  C.A. No. 2:20–02171
ULTIMATE HEARING SOLUTIONS II, LLC, ET AL. v. HARTFORD
  UNDERWRITERS INSURANCE COMPANY, ET AL., C.A. No. 2:20–02401
ATCM OPTICAL, INC., ET AL. v. HARTFORD FIRE INSURANCE COMPANY,
  C.A. No. 2:20–02828
MOODY, ET AL. v. THE HARTFORD FINANCIAL SERVICES GROUP INC.,
  ET AL., C.A. No. 2:20–02856
SEYMON BOKMAN v. SENTINEL INSURANCE COMPANY, LIMITED,
  C.A. No. 2:20–02887




                                    -12-
   Case MDL No. 2961 Document 9 Filed 08/18/20 Page 16 of 25



       District of South Carolina

COFFEY & MCKENZIE LLC v. TWIN CITY FIRE INSURANCE COMPANY,
  C.A. No. 2:20–01671
BLACK MAGIC LLC v. THE HARTFORD FINANCIAL SERVICES GROUP INC.,
  ET AL., C.A. No. 2:20–01743
FANCY THAT! BISTRO & CATERING LLC v. SENTINEL INSURANCE COMPANY
  LIMITED, ET AL., C.A. No. 3:20–02382

       Eastern District of Texas

RISINGER HOLDINGS, LLC, ET AL. v. SENTINEL INSURANCE COMPANY, LTD.,
  ET AL., C.A. No. 1:20–00176
BOOZER-LINDSEY, PA, LLC v. SENTINEL INSURANCE COMPANY, LTD.,
  C.A. No. 6:20–00235

       Northern District of Texas

GRAILEYS INC. v. SENTINEL INSURANCE COMPANY LTD.,C.A. No. 3:20–01181

       Western District of Texas

INDEPENDENCE BARBERSHOP, LLC v. TWIN CITY FIRE INSURANCE CO.,
  C.A. No. 1:20–00555

       District of Utah

WILLIAM W. SIMPSON ENTERPRISES v. THE HARTFORD FINANCIAL
  SERVICES GROUP, C.A. No. 4:20–00075

       Eastern District of Virginia

ADORN BARBER & BEAUTY LLC v. TWIN CITY FIRE INSURANCE COMPANY,
  C.A. No. 3:20–00418

       Western District of Washington

CHORAK v. HARTFORD CASUALTY INSURANCE COMPANY,
  C.A. No. 2:20–00627
KIM v. SENTINEL INSURANCE COMPANY LIMITED, C.A. No. 2:20–00657
GLOW MEDISPA LLC v. SENTINEL INSURANCE COMPANY LIMITED,
  C.A. No. 2:20–00712



                                      -13-
            Case MDL No. 2961 Document 9 Filed 08/18/20 Page 17 of 25



       STRELOW v. HARTFORD CASUALTY INSURANCE COMPANY,
         C.A. No. 2:20–00797
       PRATO v. SENTINEL INSURANCE COMPANY LIMITED, C.A. No. 3:20–05402
       LEE v. SENTINEL INSURANCE COMPANY LIMITED, C.A. No. 3:20–05422

MDL No. 2964 ! IN RE: SOCIETY INSURANCE COMPANY COVID-19 BUSINESS
               INTERRUPTION PROTECTION INSURANCE LITIGATION

         Panel order to show cause why the following actions should not be transferred to a single
district for consolidated or coordinated pretrial proceedings under 28 U.S.C. § 1407:

                 Northern District of Illinois

       BIG ONION TAVERN GROUP, LLC, ET AL. v. SOCIETY INSURANCE, INC.,
         C.A. No. 1:20-02005
       BILLY GOAT TAVERN I, INC., ET AL. v. SOCIETY INSURANCE,
         C.A. 1:20-02068
       BISCUIT CAFE INC., ET AL. v. SOCIETY INSURANCE, INC., C.A. No. 1:20–02514
       DUNLAYS MANAGEMENT SERVICES, LLC, ET AL. v. SOCIETY INSURANCE,
         C.A. No. 1:20–02524
       JDS 1455, INC. v. SOCIETY INSURANCE, C.A. No. 1:20–02546
       351 KINGSBURY CORNER, LLC v. SOCIETY INSURANCE, C.A. No. 1:20–02589
       ROSCOE SAME LLC, ET AL. v. SOCIETY INSURANCE, C.A. No. 1:20–02641
       KEDZIE BOULEVARD CAFE INC. v. SOCIETY INSURANCE INC.,
         C.A. No. 1:20–02692
       VALLEY LODGE CORP. v. SOCIETY INSURANCE, C.A. No. 1:20–02813
       THE BARN INVESTMENT LLC, ET AL. v. SOCIETY INSURANCE,
         C.A. No. 1:20–03142
       PURPLE PIG CHEESE BAR & PORK STORE, LLC v. SOCIETY INSURANCE,
         C.A. No. 1:20–03164
       CIAO BABY ON MAIN LLC v. SOCIETY INSURANCE INC., C.A. No. 1:20–03251
       CARDELLI ENTERPRISE, LLC v. SOCIETY INSURANCE, C.A. No. 1:20–03263
       726 WEST GRAND LLC, ET AL. v. SOCIETY INSURANCE, C.A. No. 1:20–03432
       DEERFIELD ITALIAN KITCHEN, INC. v. SOCIETY INSURANCE, INC.,
         C.A. No. 1:20–03896
       THE WHISTLER LLC, ET AL. v. SOCIETY MUTUAL INSURANCE COMPANY,
         C.A. No. 1:20–03959
       RIVERSIDE ENTERPRISES, LLC v. SOCIETY INSURANCE, C.A. No. 1:20–04178




                                                 -14-
            Case MDL No. 2961 Document 9 Filed 08/18/20 Page 18 of 25



                 District of Minnesota

       LUCY’S BURGERS, LLC v. SOCIETY INSURANCE, INC., C.A. No. 0:20–01029

                 Middle District of Tennessee

       PEG LEG PORKER RESTAURANT, LLC v. SOCIETY INSURANCE,
         C.A. No. 3:20–00337

                 Eastern District of Wisconsin

       RISING DOUGH, INC., ET AL. v. SOCIETY INSURANCE, C.A. No. 2:20-00623
       AMBROSIA INDY LLC v. SOCIETY INSURANCE, C.A. No. 2:20–00771

MDL No. 2965 !IN RE: TRAVELERS COVID-19 BUSINESS INTERRUPTION
              PROTECTION INSURANCE LITIGATION

         Panel order to show cause why the following actions should not be transferred to a single
district for consolidated or coordinated pretrial proceedings under 28 U.S.C. § 1407:

                 Central District of California

       TRAVELERS CASUALTY INSURANCE COMPANY OF AMERICA v. GERAGOS
         AND GERAGOS, C.A. No. 2:20–03619
       MARKS ENGINE COMPANY NO. 28 RESTAURANT, LLC v. TRAVELERS
         INDEMNITY COMPANY OF CONNECTICUT, ET AL, C.A. No. 2:20–04423
       G & P HOSPITALITY, LLC v. THE TRAVELERS COMPANIES, INC.,
         C.A. No. 2:20–05148

               Northern District of California

       MUDPIE, INC. v. TRAVELERS CASUALTY INSURANCE COMPANY OF
        AMERICA, C.A. No. 4:20–03213

               Eastern District of Missouri

       GLENN R. EDWARDS, INC., ET AL. v. THE TRAVELERS COMPANIES, INC.,
         ET AL., C.A. No. 4:20–00877

               District of New Jersey

       J.G. OPTICAL, INC. v. THE TRAVELERS COMPANIES, INC., C.A. No. 2:20–05744



                                                  -15-
   Case MDL No. 2961 Document 9 Filed 08/18/20 Page 19 of 25



     Southern District of New York

SERVEDIO v. TRAVELERS CASUAL INSURANCE COMPANY OF AMERICA,
  C.A. No. 1:20–03907

     Eastern District of Pennsylvania

ERIC R. SHANTZER, DDS v. TRAVELERS CASUALTY INSURANCE COMPANY
  OF AMERICA, ET AL., C.A. No. 2:20–02093

     Northern District of Texas

SALUM RESTAURANT LTD. v. THE TRAVELERS INDEMNITY COMPANY,
  C.A. No. 3:20–01034

      Southern District of Texas

FROSCH HOLDCO, INC., ET AL. v. THE TRAVELERS INDEMNITY COMPANY,
  ET AL., C.A. No. 4:20–01478

     Western District of Washington

NGUYEN v. TRAVELERS CASUALTY INSURANCE COMPANY OF AMERICA,
  C.A. No. 2:20–00597
FOX v. TRAVELERS CASUALTY COMPANY OF AMERICA, C.A. No. 2:20–00598
HSUE v. TRAVELERS CASUALTY INSURANCE COMPANY OF AMERICA,
  C.A. No. 2:20–00622
KASHNER v. TRAVELERS INDEMNITY COMPANY OF AMERICA,
  C.A. No. 2:20–00625
BATH v. TRAVELERS CASUALTY INSURANCE COMPANY OF AMERICA,
  C.A. No. 3:20–05489




                                     -16-
            Case MDL No. 2961 Document 9 Filed 08/18/20 Page 20 of 25



                          SECTION B
 MATTERS DESIGNATED FOR CONSIDERATION WITHOUT ORAL ARGUMENT


MDL No. 2642 ! IN RE: FLUOROQUINOLONE PRODUCTS LIABILITY LITIGATION

        Motion of defendants Johnson & Johnson; Janssen Pharmaceuticals, Inc.; Johnson &
Johnson Consumer, Inc.; Johnson & Johnson Pharmaceutical Research and Development;
Janssen Research and Development; Ortho!McNeil Pharmaceutical; Ortho!McNeil Janssen
Group; and Ortho!McNeil!Janssen, Inc., to transfer the following action to the United States
District Court for the District of Minnesota:

                 Southern District of Iowa

       GAMBLIN, ET AL. v. JOHNSON & JOHNSON CONSUMER, INC., ET AL.,
         C.A. No. 4:20!00198

MDL No. 2740 ! IN RE: TAXOTERE (DOCETAXEL) PRODUCTS LIABILITY
               LITIGATION

        Oppositions of plaintiffs to transfer of their respective following actions to the United
States District Court for the Eastern District of Louisiana:

                 District of New Jersey

       GLOVER v. HOSPIRA, INC., ET AL., C.A. No. 3:20!06463
       CORA v. HOSPIRA, INC., ET AL., C.A. No. 3:20!06474
       ROONEY v. HOSPIRA, INC., ET AL., C.A. No. 3:20!06478
       GAMBOA v. HOSPIRA, INC., ET AL., C.A. No. 3:20!06481
       VICK v. HOSPIRA, INC., ET AL., C.A. No. 3:20!06487
       GOUGH v. HOSPIRA, INC., ET AL., C.A. No. 3:20!06492
       JORDAN v. HOSPIRA, INC., ET AL., C.A. No. 3:20!06503
       BRYANT v. HOSPIRA, INC., ET AL., C.A. No. 3:20!06506
       SULLIVAN v. HOSPIRA, INC., ET AL., C.A. No. 3:20!06516
       BIDWELL v. HOSPIRA, INC., ET AL., C.A. No. 3:20!06519
       COOPER v. HOSPIRA, INC., ET AL., C.A. No. 3:20!06521
       PAYTON v. HOSPIRA, INC., ET AL., C.A. No. 3:20!06523
       BLADES v. HOSPIRA, INC., ET AL., C.A. No. 3:20!06527
       CHAISSON!RICKER v. HOSPIRA, INC., ET AL., C.A. No. 3:20!06530
       CABRERA v. HOSPIRA, INC., ET AL., C.A. No. 3:20!06538
       BRAMBLETT v. HOSPIRA, INC., ET AL., C.A. No. 3:20!06550
       ANDREWS v. SANOFI S.A., ET AL., C.A. No. 3:20!06834



                                                -17-
            Case MDL No. 2961 Document 9 Filed 08/18/20 Page 21 of 25



MDL No. 2741 ! IN RE: ROUNDUP PRODUCTS LIABILITY LITIGATION

       Opposition of defendant Monsanto Company to transfer of the following action to the
United States District Court for the Northern District of California:

                 District of Arizona

       LOEFFLER v. MONSANTO COMPANY, C.A. No. 2:20!01062

MDL No. 2753 ! IN RE: ATRIUM MEDICAL CORP. C!QUR MESH PRODUCTS
               LIABILITY LITIGATION

        Opposition of plaintiff Michael Stegenga to transfer of the following action to the United
States District Court for the District of New Hampshire:

                 Northern District of Illinois

       STEGENGA v. ATRIUM MEDICAL CORPORATION, ET AL., C.A. No. 1:20!03589

MDL No. 2804 ! IN RE: NATIONAL PRESCRIPTION OPIATE LITIGATION

        Oppositions of plaintiffs to transfer of their respective following actions to the United
States District Court for the Northern District of Ohio and motions of plaintiffs for remand,
pursuant to 28 U.S.C. § 1407(a), of the County of Harris, Rockwall County, Texas, and County of
Ellis actions to the United States District Court for the Southern District of Texas:

               Northern District of Alabama

       FULTONDALE, ALABAMA, CITY OF, ET AL. v. AMNEAL PHARMACEUTICALS
         LLC, ET AL., C.A. No. 2:20!00848

               Central District of California

       CITY OF DUBLIN, ET AL. v. CEPHALON, INC., ET AL., C.A. No. 8:20!01202

                 Northern District of Illinois

       MARION HOSPITAL CORPORATION, ET AL. v. ABBOTT LABORATORIES,
        ET AL., C.A. No. 1:20!04111




                                                 -18-
   Case MDL No. 2961 Document 9 Filed 08/18/20 Page 22 of 25



       Southern District of Mississippi

MISSISSIPPI BAPTIST MEDICAL CENTER, INC., ET AL. v. AMNEAL
  PHARMACEUTICALS, LLC, ET AL., C.A. No. 3:20!00433

       Eastern District of New York

TOWN OF POUGHKEEPSIE v. TEVA PHARMACEUTICALS USA, INC. ET AL.,
  C.A. No. 2:20!02431

       Eastern District of Oklahoma

CHOCTAW COUNTY BOARD OF COUNTY COMMISSIONERS v. PURDUE
  PHARMA LP, ET AL., C.A. No. 6:20!00156
HUGHES COUNTY BOARD OF COUNTY COMMISSIONERS v. PURDUE
  PHARMA LP, ET AL., C.A. No. 6:20!00160
HUNTER v. MCKESSON CORPORATION, C.A. No. 6:20!00172
MCCURTAIN COUNTY BOARD OF COUNTY COMMISSIONERS v. PURDUE
  PHARMA LP, ET AL., C.A. No. 6:20!00200

       Northern District of Ohio

COUNTY OF HARRIS v. PURDUE PHARMA L.P., ET AL., C.A. No. 1:18!45677
  (S.D. Texas, C.A. No. 4:18!00490)
ROCKWALL COUNTY v. CVS HEALTH CORPORATION, C.A. No. 1:19!45859
  (S.D. Texas, C.A. No. 4:19!02181)
ELLIS COUNTY v. WALGREENS BOOTS ALLIANCE, INC., ET AL.,
  C.A. No. 1:19!45860 (S.D. Texas, C.A. No. 4:19!02256)

       Western District of Oklahoma

GREER COUNTY BOARD OF COUNTY COMMISSIONERS v. PURDUE PHARMA
  LP, ET AL., C.A. No. 5:20!00456




                                      -19-
            Case MDL No. 2961 Document 9 Filed 08/18/20 Page 23 of 25



MDL No. 2814 ! IN RE: FORD MOTOR CO. DPS6 POWERSHIFT TRANSMISSION
               PRODUCTS LIABILITY LITIGATION

        Oppositions of plaintiffs Mildred Garcia, et al., and Adrew Parker, et al., to transfer of
their respective following actions to the United States District Court for the Central District of
California:

                 Northern District of California

       GARCIA, ET AL. v. FORD MOTOR COMPANY, ET AL., C.A. No. 4:20!04088

                 Southern District of California

       PARKER, ET AL. v. FORD MOTOR COMPANY, ET AL., C.A. No. 3:20!01023

MDL No. 2873 ! IN RE: AQUEOUS FILM!FORMING FOAMS PRODUCTS
               LIABILITY LITIGATION

       Motion of defendants E. I. du Pont de Nemours and Company and The Chemours
Company to transfer the following action to the United States District Court for the District of
South Carolina:

                 District of New Jersey

       NEW JERSEY-AMERICAN WATER COMPANY, INC. v. E.I. DUPONT DE
         NEMOURS & CO., ET AL., C.A. No. 1:18!02767

MDL No. 2885 ! IN RE: 3M COMBAT ARMS EARPLUG PRODUCTS LIABILITY
               LITIGATION

       Opposition of plaintiffs Casey Copeland, et al., to transfer of the following action to the
United States District Court for the Northern District of Florida:

                 District of Minnesota

       COPELAND, ET AL. v. 3M COMPANY, ET AL., C.A. No. 0:20!01490




                                                -20-
            Case MDL No. 2961 Document 9 Filed 08/18/20 Page 24 of 25



MDL No. 2913 ! IN RE: JUUL LABS, INC., MARKETING, SALES PRACTICES, AND
               PRODUCTS LIABILITY LITIGATION

        Oppositions of plaintiffs Jay Patel, et al., and Cade Cunningham to transfer of their
respective following actions to the United States District Court for the Northern District of
California:

               Northern District of Georgia

       PATEL, ET AL. v. JUUL LABS, INC., ET AL., C.A. No. 1:20!02222

                 District of South Carolina

       CUNNINGHAM v. JUUL LABS, INC., ET AL., C.A. No. 2:20!02056

MDL No. 2914 ! IN RE: ERMI LLC ('289) PATENT LITIGATION

        Opposition of plaintiff ERMI LLC to transfer of the following action to the United States
District Court for the Southern District of Florida:

                 Northern District of Georgia

       ERMI LLC / IN RE: ALISSA B. ANDERSON SUBPOENA, C.A. No. 1:20!mi!00068

MDL No. 2921 ! IN RE: ALLERGAN BIOCELL TEXTURED BREAST IMPLANT
               PRODUCTS LIABILITY LITIGATION

        Oppositions of plaintiffs Lynn Bassini and Gloria Vetter, et al., to transfer of their
respective actions to the United States District Court for the District of New Jersey and motion of
defendant Allergan USA, Inc., to transfer the Skuba action to the United States District Court for
the District of New Jersey:

                 Eastern District of Louisiana

       SKUBA, ET AL. v. ALLERGAN PCL, ET AL., C.A. No. 2:20!01599

                 Eastern District of New York

       BASSINI v. ALLERGAN USA, INC., ET AL., C.A. No. 1:20!02715

                 Southern District of New York

       VETTER, ET AL. v. ALLERGAN USA, INC., ET AL., C.A. No. 1:20!04704




                                                 -21-
                Case MDL No. 2961 Document 9 Filed 08/18/20 Page 25 of 25



RULE 11.1: HEARING SESSIONS AND ORAL ARGUMENT

       (a)     Schedule. The Panel shall schedule sessions for oral argument and consideration of
other matters as desirable or necessary. The Chair shall determine the time, place and agenda for
each hearing session. The Clerk of the Panel shall give appropriate notice to counsel for all parties.
The Panel may continue its consideration of any scheduled matters.

        (b)    Oral Argument Statement. Any party affected by a motion may file a separate
statement setting forth reasons why oral argument should, or need not, be heard. Such statements
shall be captioned “Reasons Why Oral Argument Should [Need Not] Be Heard” and shall be limited
to 2 pages.

          (i)    The parties affected by a motion to transfer may agree to waive oral argument.
                 The Panel will take this into consideration in determining the need for oral
                 argument.

         (c)    Hearing Session. The Panel shall not consider transfer or remand of any action
pending in a federal district court when any party timely opposes such transfer or remand without
first holding a hearing session for the presentation of oral argument. The Panel may dispense with
oral argument if it determines that:

                (i)    the dispositive issue(s) have been authoritatively decided; or
                (ii)   the facts and legal arguments are adequately presented and oral argument would
                       not significantly aid the decisional process.

Unless otherwise ordered, the Panel shall consider all other matters, such as a motion for
reconsideration, upon the basis of the pleadings.

        (d)     Notification of Oral Argument. The Panel shall promptly notify counsel of those
matters in which oral argument is scheduled, as well as those matters that the Panel will consider on
the pleadings. The Clerk of the Panel shall require counsel to file and serve notice of their intent to
either make or waive oral argument. Failure to do so shall be deemed a waiver of oral argument. If
counsel does not attend oral argument, the matter shall not be rescheduled and that party’s position
shall be treated as submitted for decision on the basis of the pleadings filed.

                (i)     Absent Panel approval and for good cause shown, only those parties to actions
                        who have filed a motion or written response to a motion or order shall be
                        permitted to present oral argument.
                (ii)    The Panel will not receive oral testimony except upon notice, motion and an
                        order expressly providing for it.

        (e)     Duty to Confer. Counsel in an action set for oral argument shall confer separately
prior to that argument for the purpose of organizing their arguments and selecting representatives to
present all views without duplication. Oral argument is a means for counsel to emphasize the key
points of their arguments, and to update the Panel on any events since the conclusion of briefing.1

        (f)   Time Limit for Oral Argument. Barring exceptional circumstances, the Panel shall
allot a maximum of 20 minutes for oral argument in each matter. The time shall be divided among
those with varying viewpoints. Counsel for the moving party or parties shall generally be heard first.
